 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFleming Building Co., Inc. and Ronald Gene Merrell,Harvey Lee Tate, Tommy Leon Still, and Louis M.Leeds. Cases 16-CA-6623-1, 16-CA-6623-2, 16-CA-6623-3, and 16-CA-6623-4November 7, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn July 1, 1977, Administrative Law Judge JamesT. Youngblood issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, except that theremedy is modified so that interest is to be computedin the manner prescribed in Florida Steel Corporation,231 NLRB 651 (1977).2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Fleming BuildingCo., Inc., Tulsa, Oklahoma, its officers, agents,successors, and assigns, shall take the action set forthin the said Order, except that the attached notice issubstituted for that of Administrative Law Judge.I The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950). enfd. 188 F.2d 362 (C.A. 3. 1951). We havecarefully examined the record and find no basis for reversing his findings.In the first paragraph of sec. Ill, A, of his Decision, the AdministrativeLaw Judge found that all four employees observed the picket line on May24, 1976. Examination of the record, however, reveals that only twoemployees, Tate and Leed, noticed the line on May 24 but that all fouremployees discussed it. In the same paragraph of his Decision, theAdministrative Law Judge inadvertently noted that the picket line was onthe project on "March 25, 26 and 27" and that employee Merrell returned tothe site from a hospital appointment on "March 27." In both instances, thedates should refer to the month of May.2 See, generally, Isis Plumbing d Heating Co., 138 NLRB 716 (1962).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights guaranteed them bySection 7 of the Act.WE WILL NOT discourage membership in theInternational Brotherhood of Electrical Workers,Local 584, or any other labor organization, bydiscriminatorily discharging, or otherwise dis-criminating against our employees in regard tohire or tenure of employment or any term orcondition of employment.WE WILL offer immediate and full reinstate-ment to Ronald Gene Merrell, Harvey Lee Tate,Tommy Leon Still, and Louis M. Leeds to theirformer jobs or, if these jobs are no longeravailable, then to substantially equivalent posi-tions, without prejudice to their seniority or otherrights and privileges, and make them whole forany loss of pay or other compensations they mayhave suffered by reason of the discriminationagainst them with interest.FLEMING BUILDING Co.,INC.DECISIONSTATEMENT OF THE CASEJAMES T. YOUNGBLOOD, Administrative Law Judge: Theconsolidated complaint which issued on October 27, 1976,'alleges that Fleming Building Co., Inc. (herein called theRespondent or Employer), discriminatorily dischargedRonald Gene Merrell, Harvey Lee Tate, Tommy LeonStill, and Louis M. Leeds (herein collectively referred to asthe Charging Parties), in violation of Section 8(aX3) and (1)of the Act.2The Respondent filed an answer to thecomplaint in which, among other things, it admitted thejurisdictional allegations, and that Charles Thomas Deer-doff, George Kenneth Allen, and Dennis Lee Wassermanwere supervisors within the meaning of Section 2(11) of theI Unless otherwise specified all dates refer to 1976.2 The complaint does not allege any independent violations of Sec.8(a)(1).233 NLRB No. 56308 FLEMING BUILDING CO., INC.Act, but denied the commission of any unfair laborpractices. All parties were represented by counsel at thehearing and the General Counsel and Respondent filedposthearing briefs which have been duly considered.Upon the entire record, and my observation of thewitnesses and their demeanor, and the briefs filed herein Imake the following:FINDINGS OF FACTI. JURISDICTIONThe Respondent is, and has been at all times materialherein, a corporation duly organized under the laws of theState of Oklahoma, with its office and principal place ofbusiness located in Tulsa, Oklahoma, where it is engaged inthe construction business. During the past 12 months,which period is representative of all times material herein,Respondent, in the course and conduct of its businessoperations, purchased and received goods valued in excessof $50,000 directly from suppliers located outside the Stateof Oklahoma.Upon these admitted facts, I find that the Respondenthas been at all times material herein an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.II. THE LABOR ORGANIZATION INVOLVEDThe Respondent admits, and I find, that the Internation-al Brotherhood of Electrical Workers, Local 584 (herein theUnion), is and has been, at all times material herein, alabor organization within the meaning of Section 2(5) ofthe Act.III. THE ALLEGED UNFAIR LABOR PRACTICESThe FactsAt the time of the events involved in this proceeding theRespondent was engaged in the construction of a metalbuilding for Burgess-Norton Company at Claremore,Oklahoma. On May 24, a Monday, the Union placed apicket line on the project protesting a nonunion contractoror nonunion employees being on the jobsite. The fourironworkers who were then working on the constructionsite for Respondent observed this picket line and discussedit among themselves. However, as the picket line wasplaced on the project after the ironworkers came to workthat morning they decided to work the rest of the day. Thepicket line was on the project on March 25, 26, and 27.Again, as the picket line was not up when the ironworkerscame to work, they worked on the 25th and the 26th. OnMarch 27 Ronald Gene Merrell, the Iron Worker'ssteward, was returning from the hospital, where he hadreceived a treatment for his back, and saw the picket line atapproximately 11:55. He stopped and talked to the picketsand informed them that he was going into the site to callhis business agent for instructions. He called the businessagent and was informed that it was a legal picket line. Hethen informed the other ironworkers that it was a legalpicket line and that he' was not going to work behind it.Merrell then informed George Allen, the job superinten-dent, that there was a legal picket on the job and that hewas not going to work behind it. There was somediscussion about the establishment of a separate gate butAllen refused to establish a separate gate and according toStill and Merrell, Allen informed the group that he did notfeel they were worth it and if they gave him any moretrouble he would get some other men to complete the job.Whereupon the steward, along with Harvey Lee Tate,Tommy Leon Still, and Louis M. Leeds, left the jobsite andwent to the picket line. After about 10 to 15 minutes theywere informed by the pickets that they were leavingbecause the nonunion electrical contractor or electricianhad left the site and they were taking down the line. Thefour ironworkers then returned to work and worked therest of the day.After the men returned to work, steward Merrell went tothe project trailer to advise Allen that they had done so.When he arrived at the trailer Allen was on the telephonewith Wasserman, Respondent's erection superintendent,and Wasserman requested to speak to Merrell. Accordingto Merrell, Wasserman told him "that he was getting tiredof me walking off the job and taking the men with me, thathe just wasn't going to stand for it." Merrell also testifiedthat he told Wasserman that this would not have happenedif he had put up a separate gate for their use.According to Wasserman, Allen had called him to advisehim that the ironworkers had honored the picket line andthat Allen did not think they needed to replace them.While the conversation was going on, Allen informedWasserman that the ironworkers were coming back on thejob and the steward was headed for the trailer. Wassermanasked Allen to put the steward on the phone. When thesteward got on the phone Wasserman said, "what'shappening?" and the steward informed him that they hadhonored the picket line. Wasserman replied, well that isfine, if I need more people I will talk to the business agentbecause we have an agreement that he will try to supply usreplacements. Wasserman denied that he said anything toMerrell about his taking the men off the job or that he wastired of this and he simply would not stand for it.The four ironworkers worked the remainder of the dayon May 27, and reported for work the next day at around 7o'clock in the morning. According to the testimony ofsteward Merrell, he and Still started rolling out their meshwire getting ready for a concrete pour. At about 9 o'clockthey were approached by General Foreman Tom Deerdoff,who had two checks in his hand. Deerdoff informed themthat "this is for walking off the job yesterday and notcrossing that picket line." Merrell responded "Yeah, it'sabout the picket deal for sure." Then Deerdoff said"Yeah," and threw his hands back and said "I didn't saythat." Merrell testified that Still was the only person withinhearing distance of this conversation. He testified, how-ever, that about 20 to 30 feet away, the laborers, carpenters,and Foreman Ronnie Johnson were making the pour fromthe concrete truck. In explaining why he and Still wereaway from the concrete pour, he stated they had gone toget a drink of water and were coming back when they wereapproached by Deerdoff and handed their checks. Becauseof the distance, the concrete truck making so much noiseand the shoveling and talking of the laborers there was no309 DECISIONS OF NATIONAL LABOR RELATIONS BOARDway anyone but he, Still, and Deerdoff could hear theconversation.Ronnie Still testified that when Deerdoff gave them theirchecks on the morning of May 28, he and Merrell had beenpulling mesh wire for concrete pour, and that they wereabout 20 to 30 feet away from where the pour was actuallytaking place when they were approached by Deerdoff.When Deerdoff handed them their checks Merrell said, "Isthis for honoring the picket line yesterday?" Deerdoffresponded, "Yes" and jumped back and threw up his handsand said, "But I didn't say it." Like Merrell, Still testifiedthat there was no one within 20 to 30 feet of thisconversation and, because of the noise, the men that wereengaging in the pouring of concrete could not have heardthis conversation.Louis Leeds testified that, on the morning of May 28, hewas working with Harry Tate on top a little office which ispart of the building. They were working on the roof of thislittle office putting up sheeting girts3for the siding of themain building when Deerdoff approached and handedthem their checks. Deerdoff stated "Louis, I just hate it hasto end this way." Leeds responded, "I guess that's just theway the ball bounces." Tate testified that Deerdoff said"I'm sorry" and to the best of his recollection he did nothear him say anything more.After the four employees received their paychecks theynoticed that each check had some shortage of hours. Theyproceeded to the office of the construction site anddiscussed this matter with George Allen. The stewardcalled the Iron Workers business agents on the phone whocame to the construction site almost immediately. Accord-ing to Merrell, Allen called Wasserman and told him thatthe checks were short and Wasserman requested to speakto Merrell because he was the steward on the job.Wasserman informed Merrell that he was tired of himtrying to make a big show out of everything and he wasgetting very tired of him. Wasserman said that he wouldfire everybody that was working for Fleming Constructionif he had to pay the men for the time that they wereshorted. He denied however that they were shorted.It was shortly after this that the Iron Workers businessagents showed up on the job, and after a telephoneconversation between the business agents and Wassermanthe men were finally paid through 12 noon on Friday, May28.The Respondent's witnesses testified that the fourironworkers were laid off for lack of work, and that therewould have been no need to discharge them for observingthe picket line because they had an arrangement with theUnion whereby they could easily have obtained replace-ment ironworkers. In support of the position that theemployees were discharged for lack of work the Respon-dent's witnesses testified that on the construction of thisbuilding it was what is called a design and build job.Meaning that the main building, the outside structure, isconstructed and placed under roof, however, the inside ofthe building, that is the flooring, machinery locations, andthe various things that go inside the building are done on adesign-and-build basis. In this connection, as the buildingI As I understand, sheeting girts are the studs or partitions to which theactual siding is attached.progresses the Respondent would design additional por-tions and submit them to the owner for authorization.Until an authorization for a design is received theRespondent cannot schedule the work. The testimonyindicated that each Thursday they received authorizationfrom the owner Burgess-Norton and, if they did not receiveany authorization for additional work and there was noprior authorization work scheduled, the men would have tobe laid off. The testimony also indicated that even thoughwork was authorized, if it had not been scheduled it couldnot be performed. Thus, once work is authorized, Respon-dent would have to schedule the work and get thenecessary materials and men for the job. The testimonyfurther indicated that the Respondent's decision to termi-nate these men was made on May 20 but, because theycould not get their sheeting crew from another jobsite towork the following week, there was sufficient work for onemore week for these four ironworkers. Thus this preventedtheir layoff on Friday, May 21.To explain the odd time of day for a layoff, that is 9 a.m.,the Respondent's testimony indicated that they had acomplicated check system which was done by computer.The story goes that the workweek ends on Tuesday, whichappears to be a fact, and the timecards are pulledWednesday morning and are put in the computer at noonon Wednesday. Once the timecard information is put in thecomputer it cannot be changed, and the checks do notcome out until about 2 or 3 o'clock Thursday afternoon,which is too late to be distributed to the men on thejobsiteby quitting time of that day. And as it is necessary to paythe men off when they are laid off, the Respondent felt thatit had to have the men back on the job the next day, whentheir computerized checks would be available. Anyadditional money they had earned for Wednesday, Thurs-day, and Friday morning was paid by separate check,handwritten or typewritten.4Thus, when they were dis-charged on Friday, May 28, the men were given thecomputerized check for their week through Tuesday, and aseparate check for the hours they had worked on Wednes-day, Thursday, and Friday morning. As indicated abovethere was a discrepancy in the handwritten checks whichwas ultimately resolved in favor of the employees and theywere paid through Friday noon.At the time of their discharge all four employees wereactively performing work and there was work left for themto complete. Their testimony indicates that there was stillmore concrete pours to be made, that the building had tobe sheeted, and that the girters which hold the sheeting hadnot been placed completely around the building. It wasobvious that these employees could do the girting workbecause two of them were doing this at the time of theirtermination. The employees also testified that they coulddo the sheeting as well as the sheeting crews and that therewas a flume to be finished. Respondent admits that certainof this work was still available but that it could easily beperformed by General Foreman Deerdoff. Deerdoff testi-fied that he did complete the concrete pour and the flumeby himself. There is no question but that there was workfor these men to do at the time of their layoff, and thatI It is permissible to write a separate check for material that has not beenput in the computer.310 FLEMING BUILDING CO., INC.there was additional work to be done on this buildingbecause the ironworkers' work was still being done onNovember 4, 1976, at the time of this hearing.Discussion and ConclusionsIt is clear in this record that at no time prior to thetermination of the four employees on May 28 didRespondent inform them of any impending layoff. In fact,the record reflects that there was not even a hint of apossible layoff. While the Respondent's witnesses testifiedthat there was consideration of a layoff on May 20 to takeplace on May 21, which did not happen, they admit thatthey did not inform the four employees of this layoff.Prior to honoring the picket line established by theIBEW the four employees, included steward Merrell,visited George Allen and requested him to establish areserve gate for their use so that they would not have tocross the picket line. According to the credited testimonyof Still and Merrell,5 Allen informed the group that he didnot feel that they were worth it and that if they gave himany more trouble he would get some other men to completethe job. When the men returned to work, Merrell went tothe office trailer where Allen was talking to Wasserman onthe telephone. Wasserman requested to speak to Merrell.According to the credited testimony of Merrell, Wasser-man told him that he was getting tired of him walking offthe job and taking the men with him, that he just was notgoing to stand for it. Merrell explained that if Respondenthad put-up a separate gate they would not have walked offin the first place. Again Wasserman repeated that he didnot think they were worth it.The following morning Still and steward Merrell wereworking on the job of rolling out and pulling wire mesh inpreparation for a concrete pour. They had left the pour forthe moment to get a drink and on their way back they weremet by Deerdoff. According to the credited testimony ofboth Still and Merrell, Deerdoff handed them their checksand informed them that this was for walking off the job theday before and not crossing the picket line. After thisstatement, he threw up his hands, jumped back and said "Ididn't say that." Merrell informed him that it was too late,that he had already said it. When Deerdoff approached theother two ironworkers he was more cautious, apparentlyrealizing that he had let the cat out of the bag, he informedthese two employees that he was sorry that it happened. Hemade no mention of the picket line or the reason why theywere being terminated. In my view this is sufficient to makea finding that the Respondent discharged these fouremployees for their concerted protected activity the daybefore in honoring the picket line set up by the IBEW.However, the Respondent claims that these men werelaid off for lack of work because this was a design-and-build project and as no work was authorized on Thursdaythere was a lack of work on Friday and the employees hadto be laid off. Additionally the Respondent contends thatthey could not lay the men off on Thursday evening atquitting time, because they must pay the men in full whenI have credited the testimony of Still, Merrell. Tate, and Leeds becauseit had a ring of truth. The testimony of Respondent's officials on matenalpoints did not have such a nng of truth. Moreover, the testimony of the fourironworkers is logically consistent and I cannot say that about the facts asrelated by Respondent's officials.they lay them off, and because of their intricate computer-ized check system it was impossible to get the checks tothem until the following morning. The testimony of themajority of Respondent's witnesses was to the effect thatthey did not need these employees the following day butmerely had them come in so that they could be paid off.However, the testimony of George Allen, the supervisordirectly responsible for the construction job, is that he didhave work for them for 2 hours on Friday. Moreover it is afact that all four ironworkers actually worked 2 hours onMay 28, and there was more work on the job, such asbuilding the flume, finishing the concrete pour, and puttingup the girts that hold the wall sheeting, which Leeds andTate were doing at the time of their discharge. Additional-ly, there was siding to be put up, but according toRespondent that was to be done by a sheeting crew whowas then working on another job. According to thecredited testimony of the four ironworkers they werecapable of performing the work that was left on the job.Additionally, Merrell testified that he was also a welderand could have welded the flume which I understand wasperformed by foreman Deerdoff. Certain of Respondent'switnesses testified that they contemplated a layoff as earlyas May 20, because of lack of work. Wasserman testifiedthat on May 20, he contacted Allen by phone and talked tohim about laying off the ironworkers. Allen informed himthat "he needed to keep them to get some of this work donearound the flume and the surrounding areas." Alleninformed Wasserman, however, that they could lay themoff Friday night May 21, provided that they could get thesheeting crew moved to the jobsite the next week but if theycould not get the sheeting crew, the ironworkers wouldhave to be retained for at least one more week. Wassermansaid he contacted Allen and Sellers because he was underthe impression that there was only enough work for thegeneral foreman and that they did not need the other men,as they did not have any other authorizations for furtherwork. Because they could not get the sheeting crew there,they continued to need men for another week.Foreman Deerdoff testified that on Thursday, May 20,there was additional work authorized and that he wasinformed of this authorization by George Allen on Friday,May 21. This testimony is contrary to the testimony ofWasserman and the other company witnesses. This is alsoone more reason why I have not credited the Respondent'switnesses in the elaborate explanation for the layoff andthe timing of the discharges.It is inconceivable to me that fate could set up a set ofcircumstances as alleged here by the Respondent, tocoincide so precisely with the desires of four ironworkerswho simply honored a picket line set up by another localunion.Whether the Respondent's testimony that this construc-tion was a design and build contract and that they couldnot go ahead without further work authorizations is true ornot6is not controlling here because foreman Deerdofftestified there was additional work authorized on May 20,6 I note that Respondent never sought to put its contract with Burgess-Norton into evidence to establish this fact, nor did it call any witness fromBurgess-Norton to support this fact.311 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich certainly would be available for the men on May 28.Moreover, the record is replete with testimony that therewas work still to be done on the jobsite, such as putting upsheeting girts, pulling mesh wire for the concrete pours,installing the flume, and the building of another smallbuilding which was inside the main building. Additionally,it is noted that ironworkers were still working on Novem-ber 4, 1976, the date of this hearing.I also cannot accept Respondent's explanation for thetiming of the discharge, that is at 9 a.m. on Friday, merelybecause of a computerized check system. It seems to methat a check could have been written Thursday evening, ifin fact there was a lack of work, and the computer couldhave been corrected at a later date. Such an explanation tome is completely implausible.Under all the circumstances of this case it is myconclusion that the Respondent discharged Ronald GeneMerrell, Harvey Lee Tate, Tommy Leon Still, and LouisM. Leeds, on May 28, for the simple and sole reason thatthey engaged in concerted protected activity the day beforeby honoring the picket line of the IBEW. It is clearlyestablished that employees have a right to honor the picketlines of other unions and this right is protected. Althoughthis right is protected this right must be weighed against thebusiness needs of the employer. Therefore in such situa-tions the employer has a right to replace the employees forlegitimate business reasons. This clearly is not the situationhere for Respondent contends that these employees werelaid off for lack of work and in fact it had no business needfor the employees. Therefore, I find and conclude that thedischarge of the four ironworkers is clearly violative ofSection 8(a)(3) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section II1,above, occurring in connection with operations describedin section 1, above, have close, intimate, and substantialrelationship to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.CONCLUSIONS OF LAW1. Fleming Building Co., Inc., is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.2. International Brotherhood of Electrical Workers,Local 584, is a labor organization within the meaning ofSection 2(5) of the Act.3. By discriminatorily discharging Ronald Gene Mer-rell, Harvey Lee Tate, Tommy Leon Still, and Louis M.Leeds, and failing and refusing to reinstate them because oftheir union and protected concerted activities, Respondenthas engaged in unfair labor practices within the meaning ofSection 8(a)(3) and (1) of the Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.7 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall. as provided in Sec.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(3) and (1) of theAct, I shall recommend that it be ordered to cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondent violated Section 8(aX3)and (I) of the Act by discriminatorily discharging RonaldGene Merrell, Harvey Lee Tate, Tommy Leon Still, andLouis M. Leeds, and failing and refusing to reinstate theseemployees, I shall order Respondent to offer immediateand full reinstatement to their former jobs or, if those jobsare not available, to a substantially equivalent position,without prejudice to their seniority or other rights andprivileges and make them whole for any loss of earningsthey may have suffered as a result of the discriminationagainst them, by payment to them of a sum of money equalto that which they normally would have earned as wagesfrom May 28, 1976, to the date of Respondent's offer ofreinstatement, less any net earnings during that period,with backpay and interest thereon to be computed in themanner prescribed in F. W. Woolworth Company, 90 NLRB289 (1950) and Isis Plumbing & Heating Co., 138 NLRB716 (1962).Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record in this proceed-ing, and pursuant to the provisions of Section 10(c) of theAct, I hereby issue the following recommended:ORDER7The Respondent, Fleming Building Co., Inc., Tulsa,Oklahoma, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rightsguaranteed them by Section 7 of the Act.(b) Discouraging membership in the InternationalBrotherhood of Electrical Workers, Local 584, or any otherlabor organization, by discriminatorily discharging, orotherwise discriminating against its employees in regard tohire or tenure of employment or any term or condition ofemployment.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer immediate and full reinstatement to RonaldGene Merrell, Harvey Lee Tate, Tommy Leon Still, andLouis M. Leeds to their former jobs or, if those jobs are nolonger available, to substantially equivalent positions,without prejudice to their seniority or other rights andprivileges, and make them whole for any loss of pay theymay have suffered by reason of the discrimination againstthem in the manner set forth in the portion of this Decisionentitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order. and all objections thereto shall bedeemed waived for all purposes.312 FLEMING BUILDING CO., INC.personnel records, and all other records necessary toanalyze and determine the amount of backpay due themunder the terms of this Order.(c) Post at its Tulsa, Oklahoma, facility and its variousjobsites throughout the State of Oklahoma, copies of theattached notice marked "Appendix."8Copies of saidnotice, on forms provided by the Regional Director forRegion 16, after being duly signed by the Respondent'sauthorized representatives, shall be posted by the Respon-dent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuous-In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 16, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply therewith.IT IS FURTHER ORDERED that the complaint be, and ithereby is dismissed insofar as it alleges unfair laborpractices not specifically found herein.Judgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."313